SUPPLEMENTAL APPENDIX

A.   Order of the Hon. Edith Brown Clement Carrying Appellant's Motion To Strike with
     Fifth Circuit Case No. 14-50093.

B    Appellant's Expedited Amended Motion To Strike Responding Brief in Fifth Circuit
     Case No. 14-50093 (including "Warranty Deed With Vendors Lien" From Edward
     Bravenec to Torralba Properties attached as Exhibit C).

C.   Appellant's Rule 280) Letter Citing Unpublished Cases.




                                                                                                          •an

                                                                                    c_-i
                                                                                                      ,'•"•
                                                                                    C_
                                                                                    3a <
                                                                                    -       ."
                                                                              ,
                                                                                    CO           ^§"H
                                                                                    o
                                                                           rv                    ~'~~"[Z
                                                                                    TJ
                                                                                    ~:
                                                                                                 -        :•

                                                                          '-• \ ^   XT
                                                                                    *   •
                                                                                                 —-
                                                                                                     ..
                                                                                                          -
                                                                                                           • i
                                                                                                              •



                                                                                    CO
                                                                                    r>o          : • .**